DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-11, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0083669 to Foster et al. (Foster hereinafter) in view of US PGPub 2010/0181861 to Takamatsu et al. (Takamatsu) and US PGPub 2010/0139776 to Auber (Auber), as evidenced by GB 583,798 to Simms (Simms, copy provided by applicant on 21 May 2018).
Regarding claim 1, Foster teaches an electric machine (107) for use in an aircraft (98) comprising a shaft (64). The examiner also notes that it is common knowledge that aircraft such as that (98) disclosed by Foster routinely operate at high altitudes whereat significant decreases in ambient pressure may be expected relative to sea and/or ground level.  Foster does not teach any details of the electric machine.  Takamatsu teaches another electric machine (300) for a vehicle generally, and particularly teaches that a casing (14), shaft (48), seal (paragraph 35) and a pressurization system (70, 72) comprising a compressor (70) are provided such that the casing is pressurized in order to prevent degradation of the motor (paragraph 23).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a motor and pressurization system as taught by Takamatsu as the motor of Foster 
Regarding claim 5, Takamatsu teaches that the compressor (70) may be electrically driven (paragraph 44).
Regarding claim 8, Takamatsu teaches a pressure sensor (50) and a controller (60).
Regarding claim 9, Takamatsu teaches determining that a pressure within the casing has dropped below a threshold, resulting in pressurization with the compressor and subsequent deactivation after rising above the threshold (see Fig. 2).
Regarding claim 10, Takamatsu teaches varying the speed of the compressor (at least between on and off) to maintain the pressure in the casing above ambient.
Regarding claim 11, Foster teaches an aircraft (98) including an electric machine (107) which includes a shaft (64).  The examiner also notes that it is common knowledge that aircraft such as that (98) disclosed by Foster routinely operate at high altitudes whereat significant decreases in ambient pressure may be expected relative to sea and/or ground level.  Foster does not teach any details of the electric machine.  Takamatsu teaches another electric machine (300) for a vehicle generally, and particularly teaches that a casing (14), shaft (48), dry gas seal (paragraph 35) and a pressurization system (70, 72) are provided such that the casing is pressurized in order to prevent degradation of the motor (paragraph 23).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a motor and pressurization system as taught by Takamatsu as the motor of Foster in order to prevent degradation of the insulation in the high altitude flight regimes common to modern aircraft.  Thus provided, the prevention of electrical breakdown would occur inherently along with the prevention of degradation. Neither Foster nor Takamatsu teaches a dry gas seal fed by a turbine and from which gas escapes to drive the turbine.  Auber teaches sealing system for a compressor generally, and particularly teaches that the compressor may include a dry gas seal, leakage from which drives a turbine (paragraph 32) which in turn drives the compressor (paragraph 26).  Auber teaches that this seal is advantageously resistant to condensate slugs (i.e. rain or the like, paragraph 32).  Therefore, it would have been obvious to one of ordinary skill in the art to use a seal and turbine as taught by Auber in place of the seal of Takamatsu in order to provide a dry gas seal that is advantageously resistant to condensate slugs.
Regarding claim 14, Foster teaches that the electric machine is located in an engine (see Fig. 2) of the aircraft (98).
Regarding claim 18, Takamatsu teaches that the compressor (70) may be electrically driven (paragraph 44).
Regarding claim 20, Takamatsu teaches a pressure sensor (50) and a controller (60).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Takamatsu and Auber as applied to claim 11 above, and further in view of US Patent 5,977,645 to Glennon (Glennon).
Regarding claim 12, the previously applied references teach the limitations of claim 11 from which claim 12 depends, as discussed above, but do not teach a pressurization system configured to receive a supply of gas from a bleed air system of an engine.  Glennon teaches an auxiliary generator for an aircraft generally, and particularly teaches that pneumatic power is supplied to loads on board (see Fig. 2), the pneumatic power being supplied by bleed air in flight (col. 3, ln. 53-55).  Therefore it would have been obvious to one of ordinary skill in the art to provide a bleed air power system as taught by Glennon to supply power to the various systems of the aircraft of Foster.  Thus provided, one of ordinary skill in the art would recognize that such a compressed air supply would be able to supply air as taught 
Regarding claim 13, Glennon teaches that engine provided air is provided at the cost of its availability in the engine (col. 6, ln. 31-37).  Therefore, it would have been obvious to reutilize cabin air, once exhausted as a supply of pressurized air for pneumatic power in order to reduce bleed air requirements.
Response to Arguments
Applicant's arguments filed 14 June 2021 have been fully considered but they are not persuasive.
With respect to the argument that there is no motivation to connect the inlet of the dry gas seal with the compressor and the outlet with the turbine, the examiner disagrees.  Regarding connection of the seal to the compressor, the examiner notes that a Auber describes a turbine (300) which “may be used to drive the… booster” (paragraph 26), the booster being a compressor (paragraph 24 and as shown in Fig. 2).  Accordingly, Auber may be characterized as teaching that a compressor (200) is driven by a turbine (300) to supply gas to a dry gas seal (paragraph 32) and that pressurized gas exiting the dry .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        30 September 2021